EXHIBIT 10.3 2005 Rohm and Haas Company Non-Qualified Savings Plan (As Amended and Restated January 1, 2010) ARTICLE I INTRODUCTION 1.1This is the Rohm and Haas Company 2005 Non-Qualified Savings Plan (the ‘Plan”), which was adopted by the Company effective January 1, 2005.This Plan is intended to comply with the applicable provisions of the American Jobs Creation Act of 2004 (“AJCA”) and is to be construed in accordance with AJCA and the regulations and other guidance issued thereunder.Without affecting the validity of any other provision of the Plan, to the extent that any Plan provision does not meet the requirements of ACJA and the regulations issued thereunder, it shall be void ab initio and have no effect. The Plan constitutes an amendment and restatement, effective January 1, 2010, of the 2005 Rohm and Haas Company Non-Qualified Savings Plan, as amended and restated effective January 1, 2003 (the “2003 NQSP”), and January1,2010 and shall apply only to deferrals of compensation on or after January 1, 2005 through December31,2009.Amounts considered “deferred” (under AJCA and the regulations and other guidance issued thereunder) prior to
